DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, are drawn to vehicle comprising a microcontroller, vehicle lights, vehicle sensors configured to output a signal upon a request to strobe lights of the vehicle and strobes the lights from left to right if the vehicle is within a second predetermined distance of a left side of the roadway, classified in B60Q 1/34 B60Q 1/346.
II. Claims 10-20, are drawn to vehicle comprising sensors, a microprocessor selectively activates vehicle strobe lights in response to a request to strobe lights when it is determined, based on the sensors, that the vehicle is in a distressed state, classified in B60Q 1/46, B60Q 1/52.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as providing an output a signal upon a request to strobe lights of the vehicle and strobes the lights from left to right if the vehicle is within a second predetermined distance of a left side of the roadway, subcombination II has separate utility such selectively activates vehicle strobe lights in response to a request to strobe lights when it is determined, based on the sensors, that the vehicle is in a distressed state.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It will place an undue burden at the US Patent Office to search cited inventions independent from each other classified in different technologies and requires different expertise for the purpose of examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative Mr. David Woodral Reg. No. 57,277 on 09/26/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant states on the ADS that the subject application 17/572,306 is a continuation or divisional application of the prior-filed application 16/878,160. A continuation or divisional application cannot introduce new matter. The Federal Circuit has ruled original claims of non-provisional applications are considered part of specification, In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985); therefore, any new matter introduced in the claims of a child application will effectively change the child application to continuation-in-part (CIP). Therefore, Specification filed 01/10/2022 are objected to under the statute 35 U.S.C. 132(a) because the specification introduced new matter into the disclosure on 01/10/2022. Applicant is requested to correct the continuity status, for the subject application 17/572,306 in an effort to overcome this objection. Please submit (i) a corrected ADS and (ii) amendment to specification to correct paragraph 0001 of the application: This application is a continuation-in-part of patent application Serial No. 16/878,160. In the corrected ADS, Applicant is requested to maintain the proper continuity chain by changing the status (continuation or divisional application) to continuation-in-part (CIP) for the subject application 17/572,306 because the subject application 17/572,306 contains new matter that was not disclosed in the prior-filed applications 16/878,160. Please note that Applicant does not need to file a petition to correct continuity chain. For the purpose of examination, subject application 17/572,306 filed on 01/10/2022 is being considered CIP of 16/878,160, See 35 USC 112 (a) rejections of claims 1-9. Applicant is reminded of their duty of disclosing, to the Office, any new matter introduced in a continued application, See MPEP § 2000, 37 CFR §§ 1.56.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “plurality of sensors associated with the vehicle and configured to provide data to the microcontroller indicative of whether the vehicle is nearer the left or right side of a roadway on which the vehicle was travelling; the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicles light from right to left if the vehicle is within a first predetermined distance of a right side of the roadway; and  wherein, when the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicle lights from left to right if the vehicle is within a second predetermined distance of a left side of the roadway” must be shown or the feature(s) canceled from the claim 1. The drawing must also show the subject matter of claim 2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and new matter requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is claiming, “a plurality of sensors associated with the vehicle and configured to provide data to the microcontroller indicative of whether the vehicle is nearer the left or right side of a roadway on which the vehicle was travelling; the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicles light from right to left if the vehicle is within a first predetermined distance of a right side of the roadway; and  wherein, when the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicle lights from left to right if the vehicle is within a second predetermined distance of a left side of the roadway.” Claimed limitations are suggesting that vehicle sensors can provide data indicative of whether the vehicle is nearer the left or right side of a roadway on which the vehicle was travelling; microcontroller receives selectively requests, in response to sensor detection if the vehicle is within a first predetermined distance of a right side of the roadway or left side of the roadway. Specification fails to show support for any of these limitations. Provisional application 62/083,619 states, “the hazard button may be depressed in a sequence to cause the strobes to appear to move from left to right. An additional activation may cause the strobed light to appear to move from right to left. The “moving” strobe effect is an enhanced communication to other drivers, instructing them to veer to the right or left, depending on which side of the road the strobing vehicle is located, i.e., depending on whether the vehicle is located on the left or the right side of the road, thus communicating directional hazard avoidance to oncoming vehicles.” See provisional ¶  0013. All this teaches is that the user can depress the hazard button to “cause the strobed light to appear to move from right to left.”  User is determining which side of road way the vehicle is located not the sensors and then depressing the hazard button in appropriate sequence. Specification fails to teach (i) sensors that can determine whether the vehicle is nearer the left or right side of a roadway, much less teach that (ii) the sensors are capable of determining the distance to the side of the road way and (iii) further determining if the vehicle is within preprogrammed specified thresholds and (iv) provide all of that information to the microcontroller. For the purpose of examination, the claims are rejected in view of the specification. 
Claim 2 is claiming, “wherein when the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicle lights in a non-directional manner if the vehicle is outside of a third predetermined distance of the right or left sides of the roadway.” Specification fails to show support for vehicle and vehicle’s claimed component to determine “if the vehicle is outside of a third predetermined distance of the right or left sides of the roadway.” Applicant is requested to point to section of the specification that discusses the claimed threshold and claimed determination of vehicle distance from the right or left sides of the roadway. As explained above, provisional application 62/083,619 ¶ 0013 does not teach and of the claimed subject matter. 
Claim 3-9 are rejected by the virtue of their dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “when the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicles light from right to left if the vehicle is within a first predetermined distance of a right side of the roadway.” There is lack of anteceding basis with the term “it,” and it is unclear where the term it is referring to the claimed “microcontroller.” 
Claim 1 recites, “when the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicle lights from left to right if the vehicle is within a second predetermined distance of a left side of the roadway.” There is lack of anteceding basis with the term “it,” and it is unclear where the term it is referring to the claimed “microcontroller”. Claim 2 is rejected for the same reason. 
Claim 3-9 are rejected by the virtue of their dependency. 

Double Patenting
Claim 1-9 of this application is patentably indistinct from claims 1-9 of Application No. 17/572,306. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bussard (US 6,351,211 B1), in view of Pederson (US 2002/0105432 A1) and further in view of Nickolaou (US 2017/0351266 A1).
Consider claim 1, a system comprising: a microcontroller (12) having operational control over a set of vehicle lights corresponding to left and ride sides of the vehicle, (Bussard teaches, “FIG. 1 is shows a preferred embodiment of the present invention. Processor 12 is preferably a microcontroller based control unit.” See Col. 3 lines 38-40. Bussard teaches, “the invention is a brake strobe system (BSS) providing a state of the art visual warning system designed to prevent accidents and multi-car pileups. When a driver quickly and forcefully applies his brakes, a strobe light (which is built into the third brake light or all brake lights) is activated.” See Col. 2 lines 5-10); 
a plurality of sensors associated with the vehicle and configured to provide data to the microcontroller (12), (Bussard teaches, “[t]he processor has the ability to receive information from multiple sensors. The most common types of sensors include: brake line pressure, deceleration, proximity, a global positioning device, temperature and light (i.e. a photo sensor).” See Col. 2 lines 25-29. Bussard teaches, “[d]eceleration sensors are commonly available automotive components. In another embodiment, deceleration data is derived from the speed of the vehicle as monitored relative to time. They are most often used in air bag crash sensors and anti-lock braking systems.” See Col. 4 lines 11-16. Bussard teaches, “[p]rocessor 12 receives input signals from brake line pressure sensor 14, temperature sensor 16, proximity sensor 18, photo sensor 20, deceleration sensor 22” See Col. 3 lines 44-46);  

With respect to, wherein, when the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicles light from right to left or the right, as stated above Bussard’s processor can strobe the vehicle lights in response to the signal from the sensor, in an analogous art, Pederson teaches, “a light emitting diode (LED) warning signal light and SIT-TEL pulsed light communication system…The warning signal light and SIT-TEL pulsed light communication system may provide various light signals, colored light signals, or combination or patterns of light signals for use in association with a vehicle or by an individual. These light signals may include a strobe light, a pulsating light, a revolving light, a flashing light, a modulated or variable intensity light, an oscillating light, an alternating light, a pulsating light signal, an encoded signal, and/or any combination thereof. Additionally, the warning signal light and SIT-TEL pulsed light communication system may be capable of displaying symbols, characters, or arrows.” See ¶ 0061. “the warning light signal could display arrows indicating a direction a vehicle is to travel or other images as shown in FIG. 2.” See ¶ 0265.
It would have been obvious for one of ordinary skilled artisan at the time of invention to modify the invention of Bussard and have the lighting array strobe in the sequence to represent directional arrow in an effort to direct the traffic behind the vehicle in the correct directing and avoid collision with the other vehicles on the road.

With respect to, sensor providing data indicative of whether the vehicle is nearer the left or right side of a roadway on which the vehicle was travelling and if the vehicle is within a first predetermined distance of a right side of the roadway and if the vehicle is within a second predetermined distance of a left side of the roadway, in an analogous art, Nickolaou teaches, “a host vehicle and at least one sensor coupled to the host vehicle. The sensor is capable of detecting a traffic control device and capable of detecting motion of a vehicle. The system additionally includes non-transient data storage and a processor. The processor is in communication with the sensor and the data storage. The processor is configured to, in response to the at least one sensor detecting a traffic control device and detecting motion of a vehicle during a drive cycle, identify a lane of traffic associated with the vehicle, associate the lane of traffic with the traffic control device, and store the association of the lane of traffic with the traffic control device in the data storage for subsequent access by an automated driving system.” See ¶ 0003. Nickolaou teaches, “if multiple center lanes are detected, a current lane may be estimated based on, e.g., a relative distance between a curb detected to the left of the vehicle and a curb detected to the right of the vehicle. Control then returns to operation 62. If the determinations of operation 70 is negative, i.e. no channelized lanes are detected to the left of the host vehicle, then control proceeds to block 68, and the current lane for the host vehicle is identified as the left lane. Returning to operation 64, if the determination is negative, then a determination is made of whether a curb is positioned to the immediate right side of the vehicle, as illustrated at operation 72.” See ¶ 0058-0060.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination Bussard-Pederson of and use the sensor data from Nickolaou  and feed to Bussard’s processor to have the lighting array strobe in the sequence to represent directional arrow in an effort to direct the traffic behind the vehicle in the correct directing and avoid collision with the other vehicles on the road.

Consider claim 2, the system of claim 2, wherein when the microcontroller receives a request to strobe lights associated with the vehicle it strobes the set of vehicle lights in a non-directional manner if the vehicle is outside of a third predetermined distance of the right or left sides of the roadway, Nickolaou teaches, “If the determination of operation 72 is negative, e.g. no curb is identified on the left or right of the vehicle, control proceeds to block 71 and the lane is identified as “other” as discussed above. Control then returns to operation 62.” See ¶ 0061

Consider claim 3, the system of claim 2, wherein the plurality of sensors includes a GPS sensor, Nickolaou teaches, “ADS 24 is configured to control the propulsion system 12, transmission 14, steering system 18, and wheel brakes 20 in response to inputs from a plurality of sensors 26, which may include GPS, RADAR, LIDAR, optical cameras, thermal cameras, ultrasonic sensors, accelerometers, and/or additional sensors as appropriate.” See ¶ 0034.

Consider claim 4, the system of claim 2, wherein the plurality of sensors includes a camera, Nickolaou teaches “ADS 24 is configured to control the propulsion system 12, transmission 14, steering system 18, and wheel brakes 20 in response to inputs from a plurality of sensors 26, which may include GPS, RADAR, LIDAR, optical cameras, thermal cameras, ultrasonic sensors, accelerometers, and/or additional sensors as appropriate.” See ¶ 0034.

Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bussard (US 6,351,211 B1), in view of Pederson (US 2002/0105432 A1) and further in view of Nickolaou (US 2017/0351266 A1), and further in view of Galbas (US 2014/0350837 A1).
Consider claim 5, the system of claim 2, further comprising a sensor in communication with the microcontroller indicating whether the vehicle is facing an incorrect direction on the roadway, in an analogous art, Galbas teaches, “an automatic intervention into an ego vehicle when it is traveling erroneously, in particular, when it is traveling the wrong way, on a road, via a safety device or a safety system of the ego vehicle.” See ¶ 0002. Galbas teaches, “automated intervention into the ego vehicle, i.e., the processing of the intervention method according to the present invention, may be triggered automatically by the safety device or the safety system itself when the wrong-way travel of the ego vehicle is detected.” See ¶ 0022.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bussard-Pederson-Nickolaou and use Galbas’s camera or radar to determine the direction of the vehicle so the Bussard system can use the data to correctly sequent the lights to direct traffic. 

Consider claim 6, the system of claim 5, wherein the sensor in communication with the microcontroller indicating whether the vehicle is facing an incorrect direction on the roadway comprises an accelerometer, Pederson teaches “[a]n accelerometer activates emergency beacon and may initiate a pulsed SIT-TEL LED light signal” See ¶ 0517.

Consider claim 7, the system of claim 5, wherein the sensor in communication with the microcontroller indicating whether the vehicle is facing an incorrect direction on the roadway comprises a compass. Claim 7 is a specie of claims 6, 8-9, and Examiner takes Official notice that it well known in the art for the vehicle ECU to receive directional signal from the compass to determine the direction of the vehicle.

Consider claim 8, the system of claim 5, wherein the sensor in communication with the microcontroller indicating whether the vehicle is facing an incorrect direction on the roadway comprises a camera, Galbas teaches, “automatic or automated backward travel of the ego vehicle may, for example, be carried out based on a front driving camera, a rear driving camera, LIDAR (light detection and ranging, method for optical distance and speed measurement), a ToF sensor system (time-of-flight sensor, sensor for measuring the travel time of light), and/or based on additional surroundings sensors such as radar, etc.” See ¶ 0017.

Consider claim 9, the system of claim 5, wherein the sensor in communication with the microcontroller indicating whether the vehicle is facing an incorrect direction on the roadway comprises a radar, Galbas teaches, “automatic or automated backward travel of the ego vehicle may, for example, be carried out based on a front driving camera, a rear driving camera, LIDAR (light detection and ranging, method for optical distance and speed measurement), a ToF sensor system (time-of-flight sensor, sensor for measuring the travel time of light), and/or based on additional surroundings sensors such as radar, etc.” See ¶ 0017.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683